IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 THE STATE OF WASHINGTON,
                                                   No. 80624-6-I
                      Respondent,
                                                   DIVISION ONE
               v.
                                                   UNPUBLISHED OPINION
 TIMOTHY WILLIAM BRADFORD,

                      Appellant.


       APPELWICK, J. — Bradford appeals the trial court’s denial of his motion to

withdraw his guilty plea. He argues the plea was not knowing, intelligent, or

voluntary, and that he received ineffective assistance of counsel. We affirm.

                                      FACTS

       The State charged Bradford with one count of indecent liberties by forcible

compulsion. The parties struck a plea deal whereby Bradford would plead guilty

to the lesser charge of second degree assault with sexual motivation.

       The initial plea hearing occurred on April 12, 2019. Prior to the hearing,

Bradford signed a statement of the defendant on plea of guilty. 1 At the initial plea

hearing, Bradford disclosed to the court that he was hard of hearing. The court

ensured that Bradford could hear, then said, “If at any point during the hearing

today you cannot hear anybody at any given time, you raise your hand or stop us

       1That statement correctly indicated that the maximum term for the new
charge was life in prison and a $50,000 fine. The State’s sentencing
recommendation did not include a maximum term or otherwise indicate that a life
sentence was the maximum term.
No. 80624-6-I/2


right away.” The court periodically asked Bradford if he was able to hear during

the hearing.

      The court proceeded to review the statement of the defendant on plea of

guilty with Bradford. Before proceeding, the court said, “If at any point you can’t

hear or understand what I’ve said, you stop me right away.” Bradford responded,

“Okay.” The two had the following exchange:

            THE COURT: All right. So the first thing, did you and [defense
      counsel] go through this document completely together?

               [Bradford]: Yes.

             THE COURT: And if you had any questions, did she answer
      them for you? If you had a question, I don’t understand this part, did
      she clarify that for you?

               [Bradford]: Yes.

After confirming Bradford’s biographical information, the court proceeded:

             THE COURT: At the bottom of that same page, paragraph 6
      indicates that the charge carries a maximum penalty of life
      imprisonment and 50,000-dollar fine with a standard range based on
      your criminal history of from 15 to 20 months in custody. The sexual
      motivation adds 24 months consecutive to your standard range. Do
      you understand that?

               [Bradford]: Yes.

               THE COURT: All right.

               [Bradford]: So it’d be 44 months.

             THE COURT: Well, I’m not sure what the recommendation is,
      but we’ll get to that. But your standard range is 15 to 20. And in
      addition to whatever you get, you will add 24 months for sexual
      motivation.

               [Bradford]: Oh.

               THE COURT: You understand?



                                             2
No. 80624-6-I/3


              [Bradford]: Yes.

              ....

             THE COURT: And do you understand that this particular
       charge falls within what’s called the indeterminate sentencing, which
       means that you have a standard range, but at the conclusion of that,
       your case will be reviewed to see if it’s safe enough for you to be
       released; do you understand that?

              [Bradford]: Yes.

              THE COURT: And do you understand that that could include
       potentially holding you in custody for the rest of your life?

              [Bradford]: Yeah.

              THE COURT: All right. Any questions about that?

              [Bradford]: Well, I’m thinking I should go --

              THE COURT: Do you need just a -- Mr. Bradford, do you need
       just a minute to talk to [defense counsel]?

              [Bradford]: Well, I’m just --

              THE COURT: Well why don’t you step back just a little bit from
       the bar, and I’ll give you a chance to visit with her for just a moment.

       After consulting with counsel, Bradford declined to enter a plea. A follow up

hearing was scheduled for the following Tuesday.

       The next plea hearing was held on April 19, 2019. The court began by

ensuring Bradford could hear the proceedings. Bradford responded that he had

his hearing aids in and was able to hear the proceedings. The court again advised

Bradford that if he could not hear anything that was said, he could stop the hearing.

The court had the following exchange with Bradford:

              THE COURT: All right. So Mr. Bradford, you and I were -- and
       everybody were here last week or so, and you had some additional
       questions for your counsel. Did you get all of your questions
       answered?



                                              3
No. 80624-6-I/4


               [Bradford]: Every one of them.

             THE COURT: Okay. So I have been handed this form called
      the statement of Defendant on plea of guilty. You have a copy in
      front of you. I’m going to ask you a number of questions about the
      document, and I’d like you and your lawyer to follow along on your
      copy. Do you understand, sir? Do you understand what we’re going
      to do today?

               [Bradford]: Yes. I understand, sir.

             THE COURT: All right. So the first thing, did you and your
      counsel go through the statement form completely together? Did you
      read through that with your lawyer?

               [Bradford]: I understand. Right.

             THE COURT: Mr. Bradford, listen to my questions. And if you
      can’t hear them, you let me know. My first question is did you and
      your lawyer read through your statement form together?

               [Bradford]: Yes, we did.

The court proceeded to verify Bradford’s biographical information and ensure he

was aware the rights he was giving up by pleading guilty. The exchange continued:

             THE COURT: At the bottom of the same page, paragraph 6
      indicates that the charge carries a maximum penalty of life
      imprisonment and a 50,000-dollar fine with a standard range, based
      on your criminal history, from 15 to 20 months in custody. The
      enhancement carries an additional 24 months consecutive to your
      standard sentence. Do you understand the penalties?

               [Bradford]: Yes, sir.

            THE COURT: And do you understand that even if you
      complete the entire sentence, that you would then be subject to a
      hearing to determine if it was safe for you to be released into the
      general public?

               [Bradford]: I’ll never have the kind of money you’re talking
      about.

             THE COURT: Well do you understand that even if you serve
      your standard sentencing range and complete it, that at that point
      there would be an additional hearing to see if you were safe to be
      released into the general public?


                                             4
No. 80624-6-I/5


               [Bradford]: Oh yeah. Yeah.

               THE COURT: And do you --

              [Bradford]: Well I’ll just go ahead and do it my life. Yeah. Just
        give me life.

                THE COURT: Well, do you understand that that is a possibility
        if they find that you are not safe to be released?

               [Bradford]: Oh okay.

               THE COURT: Do you understand that?

               [Bradford]: Yeah, I understand it all.

        Bradford went on to plead guilty to second degree assault with sexual

motivation at the hearing. Prior to accepting the plea, the court again asked

Bradford if he had any trouble hearing at the proceeding. Bradford replied, “Not at

all.”

        At sentencing, Bradford sought to withdraw his plea. In light of this, his

attorney withdrew from representation.        Bradford informed the court that his

hearing impairment made him unable to understand his attorney, that he did not

understand his rights. He indicated he wanted a new attorney and to go back to

his original charge.

        Bradford was provided another attorney and advised that attorney that he

wished to plead guilty to assault in the second degree with sexual motivation.

Another sentencing hearing was held. At that hearing, Bradford again indicated

that he wished to withdraw his guilty plea. He said that he could not understand

his previous attorney and that she had told him prior to his plea hearing to just say

yes to everything that was said. He indicated that he was confused and wished to

exercise his right to face his accuser. The court set another hearing to investigate



                                              5
No. 80624-6-I/6


the withdrawal of his plea. His substitute counsel subsequently withdrew from

representation. Bradford then filed a formal motion to withdraw his guilty plea.

       The court held a hearing to consider Bradford’s motion. Bradford testified

in support of his own motion.      He testified that he was born with a hearing

impairment that made it difficult for him to comprehend vowel sounds. He said that

this might make him comprehend only 60 percent of the words said to him. He

claimed to have developed a tendency to agree with things he did not understand.

       Bradford further testified that prior to his first plea hearing, his previous

attorney told him she could not represent him at a jury trial. He said that she

insisted on a plea deal even though he told her he did not want one and instead

wanted to go to trial. He testified that she did not go over written documentation

with him and told him to just say yes to everything the court asked him. He said

that he again told her that he did not want to plead guilty. He said she conveyed

these messages again prior to his second plea hearing. He later indicated that he

was unaware he was at a plea hearing due to issues with his thyroid medication.

He did not express that he was confused about his sentence specifically or express

that he thought his release was contingent on his ability to pay fines.

       Bradford’s original plea counsel testified next.     She testified that she

conducted discovery, went over the evidence with Bradford, and asked for his

input. She said they discussed the possibility of trial and plea negotiations. She

testified that she discussed the plea agreement with Bradford, including the

sentence. She perceived that Bradford was comfortable asking questions and that

they had adequate communication and an uncontentious relationship.             She




                                             6
No. 80624-6-I/7


testified that Bradford told her that he wanted to accept the plea deal. She further

testified that she told him that he had the option to go to trial and that she would

represent him at trial if he chose to do that.

       Bradford’s original plea counsel further testified that she went over

paperwork related to the plea deal with Bradford. She said she perceived him to

be comfortable asking questions and that she was able to answer his questions.

She denied telling him to just say yes to the questions asked at the hearing.

       The trial court denied Bradford’s motion to withdraw his plea. It specifically

found that Bradford’s original plea counsel’s testimony was credible, and that

Bradford’s testimony was not. The trial court sentenced Bradford to 44 months

with an indeterminate life sentence.

       Bradford appeals.


                                    DISCUSSION

       Bradford argues that his plea was not knowing, intelligent, and voluntary.

He argues that he was confused about whether his release from prison was

contingent on his ability to pay a $50,000 fine. He argues the trial court failed to

ensure he understood the consequences of his plea and erred in denying his

motion to withdraw the plea.       He further argues that he received ineffective

assistance of counsel because his attorney did not ensure his plea was knowing,

intelligent, and voluntary.

   I. The Court

       A guilty plea constitutes a waiver by the defendant of several important

constitutional rights. Boykin v. Alabama, 395 U.S. 238, 243, 89 S. Ct. 1709, 23 L.


                                                 7
No. 80624-6-I/8


Ed. 2d 274 (1969). Prior to accepting a defendant’s guilty plea, a court must

affirmatively ensure the defendant knowingly, intelligently and voluntarily waived

those rights. Id. at 242-43. The court must ensure that the defendant understands

the permissible range of sentences. Id. at 244 n.7.

       That a defendant signs a plea contract is strong evidence that a plea is

voluntary. State v. Branch, 129 Wn.2d 635, 642, 919 P.2d 1228 (1996). When

the trial court inquiries into the voluntariness of the plea on the record, we presume

a plea is voluntary. State v. Pugh, 153 Wn. App. 569, 577, 222 P.3d 821 (2009).

       CrR 4.2(f) requires a trial court to allow a defendant to withdraw their guilty

plea if it is necessary to correct a manifest injustice. A manifest injustice is shown

by (1) ineffective assistance of counsel, (2) the defendant not ratifying the plea, (3)

the plea being involuntary, or (4) the prosecutor not honoring the plea agreement.

Pugh, 153 Wn. App. at 577. The manifest injustice standard is demanding. Id.

The defendant has the burden of showing a manifest injustice that is “obvious,

directly observable, overt, [and] not obscure” has occurred. State v. Turley, 149

Wn.2d 395, 398, 69 P.3d 338 (2003).

       The trial court’s factual findings are reviewed for substantial evidence. State

v. A.N.J., 168 Wn.2d 91, 107, 225 P.3d 956 (2010). We review the trial court’s

order on a motion to withdraw a guilty plea for abuse of discretion. State v. Lamb,

175 Wn.2d 121, 127, 285 P.3d 27 (2012). A trial court abuses its discretion if its

decision is manifestly unreasonable or base on untenable grounds or reasons. Id.

       Here, Bradford argues that his plea was not voluntary because he did not

understand his sentence. Specifically, he says he believed that he would not be


                                              8
No. 80624-6-I/9


released from prison if he was unable to pay a $50,000 fine. He points to the

following exchange:

             THE COURT: At the bottom of the same page, paragraph 6
      indicates that the charge carries a maximum penalty of life
      imprisonment and a 50,000-dollar fine with a standard range, based
      on your criminal history, from 15 to 20 months in custody. The
      enhancement carries an additional 24 months consecutive to your
      standard sentence. Do you understand the penalties?

               [Bradford]: Yes, sir.

            THE COURT: And do you understand that even if you
      complete the entire sentence, that you would then be subject to a
      hearing to determine if it was safe for you to be released into the
      general public?

               [Bradford]: I’ll never have the kind of money you’re talking
      about.

             THE COURT: Well do you understand that even if you serve
      your standard sentencing range and complete it, that at that point
      there would be an additional hearing to see if you were safe to be
      released into the general public?

               [Bradford]: Oh yeah. Yeah.

               THE COURT: And do you --

            [Bradford]: Well I’ll just go ahead and do it my life. Yeah. Just
      give me life.

              THE COURT: Well, do you understand that that is a possibility
      if they find that you are not safe to be released?

               [Bradford]: Oh okay.

               THE COURT: Do you understand that?

               [Bradford]: Yeah, I understand it all.




                                              9
No. 80624-6-I/10


Bradford argues this exchange shows that he was confused about how his ability

pay the fine would affect his ability to secure release at the end of his minimum

term. We disagree.

       At best, the exchange shows Bradford expressing his inability to pay the

maximum fine. Bradford never expressed that he believes this will affect his

release. When the trial court reaffirms that his release is contingent on a hearing

to determine whether he is safe to be released, Bradford acknowledges he

understands that and does not express a concern about an inability to pay keeping

him incarcerated even if he was deemed safe for release. During his testimony on

his motion to withdraw his guilty plea, Bradford never says that he was confused

about how his ability to pay the fine would affect his sentence.

       At the plea hearing, the trial court affirmatively inquired as to Bradford’s

understanding of his plea and its voluntariness.       It specifically inquired as to

Bradford’s understanding that he was giving up rights by pleading guilty. It ensured

that Bradford had an opportunity to review forms with his attorney before signing,

and that he was not threatened or coerced. It ensured that Bradford could properly

hear the proceedings and encouraged him to halt the proceedings if he could not.

It again confirmed Bradford’s ability to hear before accepting his plea.

       At the hearing on the motion to withdraw the plea, the trial court specifically

inquired with the State as to Bradford’s understanding of his sentence.             It

specifically considered whether Bradford’s statements, combined with the

inconsistency concerning the maximum sentence as noted in the statement of

defendant on plea of guilty and the sentencing recommendation, could mean that


                                             10
No. 80624-6-I/11


he did not understand his sentence. But, it found any potential confusion was

overcome by the fact that counsel went over the statement of the defendant on

plea of guilty with him before he signed it.2 It therefore found that the plea was

voluntary and declined the motion. This decision was not manifestly unreasonable

and was not an abuse of discretion.

   II. Ineffective Assistance of Counsel

       Bradford argues he received ineffective assistance of counsel because his

plea counsel did not ensure that he understood his sentence. Specifically, he

argues counsel should have intervened at the plea hearing when he expressed

confusion about his sentence.

       The Sixth Amendment to the United States Constitution guarantees a

defendant receives effective assistance of counsel at critical stages in the

proceeding, including when he enters a guilty plea. Lee v. U.S., ___ U.S. ___, 137

S. Ct. 1958, 1964, 198 L. Ed. 2d 476 (2017). To establish ineffective assistance

of counsel, Bradford must show that his counsel’s performance fell below an

objective standard of reasonableness and that he was prejudiced by the

performance.      Id.     Prejudice can be demonstrated by showing a reasonable

probability that, but for counsel’s errors, the result of the proceeding would have

been different.         Id.   Where the defendant alleges that counsel’s deficient

performance led him to accept a guilty plea, a defendant can show prejudice by

       2 That finding is supported by substantial evidence. See A.N.J., 168 Wn.2d
at 107. Bradford testified this did not occur. His counsel testified that it did. The
trial court found counsel’s testimony was credible and Bradford’s was not. The
trial court had previously confirmed that the two had gone over the forms before
accepting Bradford’s plea.


                                               11
No. 80624-6-I/12


showing a reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty. Id. We review ineffective assistance of counsel claims de novo.

State v. Wafford, 199 Wn. App. 32, 41, 397 P.3d 926 (2017).

      Bradford argues that counsel was deficient for not intervening at the

prehearing despite his confusion over his sentence. Bradford’s counsel went over

the plea agreement with him prior to the plea hearing. As noted above, the

exchange between Bradford and the court regarding his sentence did not evidence

confusion regarding the sentence. Any confusion that may have been present was

cleared up by the trial court asking twice if Bradford understood the sentence.

Bradford twice confirmed his understanding.         It was therefore objectively

reasonable not to intervene because there was no confusion sufficient to justify an

intervention. Counsel’s performance was not deficient.

      We affirm.




WE CONCUR:




                                           12